Respondent’s finding that petitioner failed to comply with the *413terms of a stipulation in which she agreed to permanently exclude her son who had engaged in criminal activity from her apartment, is supported by substantial evidence, including petitioner’s concession that the excluded individual was discovered in her apartment (see Matter of Folks v New York City Hous. Auth., 27 AD3d 270 [2006], lv denied 7 NY3d 709 [2006]; Matter of Romero v Martinez, 280 AD2d 58 [2001], lv denied 96 NY2d 721 [2001]). The penalty of termination does not shock our sense of fairness, particularly in view of the son’s serious criminal activity and the stipulation’s clear provision that his presence in the apartment would result in termination of petitioner’s tenancy (see Matter of Wooten v Finkle, 285 AD2d 407 [2001]). Concur — Gonzalez, EJ., Tom, Andrias, Renwick and Abdus-Salaam, JJ.